DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 03/18/2022 in which claims 1-20 were canceled and claims 21-40 were added. Therefore, claims 21-40 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-27, 29-30, 32, and 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelty et al. [US 7,782,021] in view of Bridges et al. [US 2008/0040223].
With respect to claims 21 and 32, Kelty discloses a system for charging a battery of a vehicle [104] via a vehicle charger [108] and for communication with a first controller remote from the vehicle charger and the battery [col. 4 lines 8-45; claim 7; i.e. communication with the grid], the system comprising: a display [user interface]; and the vehicle charger [108], the vehicle charger including: a second controller [116], and a receiver coupled to the second controller for communication with the first controller [claim 7; 212, communication with the grid regarding the instantaneous energy prices], wherein the second controller is configured to: receive data indicative of cost of power, the data indicative of cost of power sent by the first controller [the charging cost circuit receives data on cost of the power being provided to charge the vehicle from the grid; col. 4], and while charging of the battery is in progress with the vehicle charger, receiving a cost of power per unit of power based at least in part on the data indicative of cost of power [instantaneous charging cost rate received from the power grid is equated to a cost of power per unit of power, see also Fig. 8] and monitoring a level of charge of the battery [Fig. 8; stored level]. However, even though Kelty discloses a user interface connected to the charging cost circuit [claim 15], he fails to disclose displaying the level of charge/total cost of the battery and the cost of power per unit of power. 
Bridges discloses a power aggregation system for a vehicle recharging station wherein a user interface includes displaying a level of charge of the battery and a price of energy to a user [claim 9; also par. 0181 additionally discloses a total estimated recharge cost]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Kelty to include a display on the user interface of the level of charge of the battery/total cost and cost of power per unit (instantaneous cost) for the benefit of allowing the user to quickly ascertain important information during the recharging session regarding the battery fuel gauge level and how much they are paying for the energy to recharge the vehicle. 


With respect to claims 23 and 35, Kelty further discloses wherein the second controller is further configured to change a supply of electric power to charge the battery during a current charging session by at least one of a group consisting of increasing a rate of charge of the battery, decreasing the rate of charge of the battery, starting battery charging, and stopping battery charging based at least in part upon the cost of power per unit of power [abstract; Fig. 8].

With respect to claims 24-25 and 36-37, Kelty further discloses a user interface defined in part by the display, wherein the second controller is further configured to receive, via the user interface, a time of day and change a supply of electric power to charge the battery during a current charging session based at least in part on the time of day [Figs 5-8; claim 16; user input of charging stop time, claim 18 user input of charging start time].

With respect to claims 26 and 38, Bridges further discloses being configured to simultaneously display the level of charge of the battery and the cost of power per unit of power upon the display [claim 9 lists both price and SOC as being displayed].

With respect to claims 27 and 39, Kelty further discloses wherein the second controller is further configured to supply power to the battery of the vehicle during a current charging session based at least in part on the data indicative of cost of power [abstract].

With respect to claim 29, Bridges discloses displaying the cost per unit and level of charge and also a total cost of power as detailed above but fails to disclose all three values configured to be simultaneously displayed [Bridges discloses 2 of the 3]. 
Display of information is simply an extra-solution activity and since the prior arts already disclose obtaining and displaying the values of the price per unit, total cost, and level of charging (and displaying two of the simultaneously) it would have been obvious to a person with ordinary skill to further modify Kelty to simultaneously display all three values for the benefit of providing more information to the user recharging the recharging operation and the status of the vehicle thereby allowing the user to make more informed decisions regarding the recharge process.  

With respect to claims 30 and 40, Kelty further discloses wherein the second controller is further configured to receive, from the first controller, additional data indicative of a new cost of power per unit of power to the vehicle charger and to automatically update the display with the new cost of power per unit of power [Fig. 8 shows the data received updates and varies as time progresses and therefore the modification applied above of further displaying the cost would update with the received information that is programed to be displayed].

Claims 22, 31, and 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelty et al. [US 7,782,021] and Bridges et al. [US 2008/0040223] as applied above, and further in view of Hobbs [US 6,963,186].
With respect to claims 22 and 33-34, Kelty discloses an external power and communication with the second controller to control the vehicle charger based at least in part on the data indicative of cost of power [abstract; controls charging based on price to reduce cost] but fails to disclose a third controller external to the vehicle charger and remote from the first controller, wherein the third controller is configured to receive the data indicative of cost of power sent by the first controller and wherein the third controller is configured to communicate with a second controller. 
Hobbs discloses a system for charging a battery wherein a third controller external to the vehicle charger and remote from the first controller [controller 270 inside external charger 100 which is remote from vehicle and from grid], wherein the third controller is configured to receive the data indicative of cost of power sent by the first controller [col. 23 lines 25-35; utilizes cost information to determine a price charged for charging] and wherein the third controller is configured to communicate with another controller [either controller 130 or vehicle 150] to provide control.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Kelty to include another third controller (charger) remote from the vehicle and grid for the benefit of allowing the charger to deliver electricity for many different battery types and voltage/current ranges and for allowing various charging modes while still being able to control the recharging operation based on cost of power information as stated by Hobbs [col. 6 lines 25-67]. 

With respect to claim 31, Kelty fails to disclose displaying a time remaining. However, Hobbs further teaches being configured to display a calculated amount of time remaining to charge the battery [col. 7 lines 15-30].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Kelty to display an amount of time remaining to charge for the benefit of allowing the user to quickly see how much time is left or how long the recharging operation is going to take.  


Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelty et al. [US 7,782,021] and Bridges et al. [US 2008/0040223] as applied above, and further in view of Pollack et al. [US 2008/0039989].
With respect to claim 28, Kelty fails to disclose wherein the receiver is configured to receive the data indicative of cost of power via one or more wireless signals.
Pollack teaches a user interface for user control of power aggregation in recharging an electric vehicle wherein signals indicative of cost of power are sent/received in a wireless manner [par. 0227; claim 13; user interface disclosed as being cell phone or portable computer; par. 0181; par. 0043, 0050; claim 10].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Kelty to include wireless transmission of the price information for the benefit of allowing the charger to quickly receive the latest price information from anywhere on the network, i.e. not constrained to only the wired connection to receive information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859